DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response of 8/12/2021 has been considered and entered in the record. Claims 1-10 have been amended. New Claims 21-30 are added. The following new rejections are made in view of Applicants’ amendments. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 21 and 23-29  are rejected under 35 U.S.C. 103 as being unpatentable over Thei et al (US 2019/036079) in view of Lin et al (US 2021/0143124), and in further view of  Van Antwerpen et al (US 2018/0137294) and Jin et al (CN 102158679, a translation, and a copy of the original text to reference the figures are provided).
	With respect to Claim 1, Thei et al  discloses a semiconductor device  (Figure 5 and corresponding text)  comprising a first semiconductor structure (Figure 5, 104b) comprising semiconductor devices (Figure 5, 302b, paragraph 32)  and a first bonding layer (Figure 5, 132b) comprising a plurality of first bonding contacts (Figure 2, 118b); a second semiconductor structure (Figure 5, 104a)  comprising flash memory cells  (Figure 5, 302a, paragraph 28) and a second bonding layer  (Figure 5, 132a) comprising a plurality of  second bonding contacts (Figure 2, 118a); and a bonding interface (Figure 2, 134) between the first bonding layer and the second bonding layer, wherein the first bonding contacts are in contact with the second bonding contacts at the bonding interface (Figure 2). See Figures 2 and 5 of Thiel et al, and corresponding text; and paragraphs 17-35.
	However, Thei et al does not disclose the presence of a processor and  an array of static random-access memory (SRAM) cells in the first structure; and does not explicitly disclose  NAND 
	Lin et al is relied upon to disclose the use of multiple interconnected chip packages, where one chip contains a central processing unit and SRAM cells; and another chip comprises NAND memory cells. See paragraphs 12-27; and Figure 6B and corresponding text.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the CPU and SRAM cells in the first structure of Thei et al, and use NAND cells as the flash memory cells called for by Thiel, for their known respective functions in multichip packages as disclosed by Lin et al. The use of known components, CPU, SRAM and NAND memory cells,  for their known benefit in a package would have been within the skill of one of ordinary skill in the art.

However, neither Thei et al nor Lin et al explicitly disclose “wherein the array of SRAM cells are located in a peripheral region on the first semiconductor structure without the first bonding contacts”.
	Van Antwerpen et al disclose a semiconductor device wherein the CPU core region  (Figure 5, 504) is placed in a central location of the device, and the SRAM region (Figure 5, 512) is placed in a peripheral region. The region of the SRAM is much smaller than the entire device, and bonding contacts are not disclosed. See Figure 5 and corresponding text, and paragraphs 68 and 120. 
	Jin et al also disclose a semiconductor device wherein the CPU core region  (Figure 1, 1) is placed in a central location of the device, and the SRAM region (Figure 1, 2) is placed in a peripheral region. The  individual region of the SRAM is much smaller than the entire device, and bonding contacts are not disclosed. See Figure 1 and corresponding text, and paragraph 22. 
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to place the  SRAM cells in the device of Thei et al and Lin et al in a peripheral region without bonding contacts, for its known benefit of providing the processor with a central location in order to prima facie obvious, in the absence of unobvious results. See In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950).  Moreover, omission of an element, in the present case bonding pads, where its function is not needed, would have been prima facie obvious to one of ordinary skill in the art. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989).

 	With respect to Claim 2, Thiel et al in view of Lin et al make obvious the first semiconductor structure  (Figure 5, 104b of Thiel et al) comprises: a substrate (Figure 5, 106b); the processor (Lin et al disclose CPU on one level) on the substrate; the array of SRAM cells (Lin et al disclose SRAM on same level) on the substrate and outside of the processor; and the first bonding layer (Figure 5, 132b of Thiel et al) above the processor and the array of SRAM cells.
	With respect to Claim 3, Thiel et al in view of Lin et al make obvious the second semiconductor structure (Figure 5, 104a) comprises: the second bonding layer (Figure 5, 132a of Thiel et al)  above the first bonding layer (Figure 5, 132b of Thiel et al) ; a memory stack  (Thiel et al discloses memory cells; Lin et al discloses NAND  (3D ) memory cells) above the second bonding layer (Figure 5, 132b) ; an array of three dimensional (3D) NAND memory strings extending vertically through the memory stack; and a semiconductor layer (Figure 5, 106a of Thiel et al) above and in contact with the array of 3D NAND memory strings. Official Notice is taken NAND memory cells comprise a stack and memory strings.
With respect to Claim 4, and the limitation “the second semiconductor structure comprises: the second bonding layer above the first bonding layer, an array of two dimensional (2D) NAND memory cells above the second bonding layer; and a semiconductor layer above and in contact with the array of 
	With respect to Claim 5, Thei et al  discloses further comprising a pad-out interconnect layer  (Figure 5, 158, paragraphs 30-32) above the semiconductor layer (Figure 5, 106a, paragraph 17), wherein the semiconductor layer comprises polysilicon or single-crystal silicon (paragraph 17).
	With respect to Claim 6, and the limitation “ the second semiconductor structure comprises: a substrate; a memory stack above the substrate; an array of 3D NAND memory strings extending vertically through the memory stack; and the second bonding layer above the memory stack and the array of 3D NAND memory strings”, Claim 6 is rejected for the reasons as discussed above with respect to Claim 3. Moreover, the device of Thei et al can be positioned up or down on either side (Figures 2-5).
	With respect to Claim 7, and the limitation “wherein the second semiconductor structure comprises: a substrate; an array of 2D NAND memory cells on the substrate; and the second bonding layer above the array of 2D NAND memory cells”, Claim 7 is rejected for the reasons as discussed above with respect to Claim 4. Moreover, the device of Thei et al can be positioned up or down on either side (Figures 2-5).
	With respect to Claim 8, and the limitation “the first semiconductor structure or the second semiconductor structure further comprises a peripheral circuit of the array of NAND memory cells”, providing a peripheral array of NAND memory cells would simply be duplication of a known component for its known benefit, and is prima facie obvious to a practitioner in the art. See In re Harza, 124 USPQ 378 (CCPA 1960). See also Jin et al Figure 2, 7; and paragraph s 22-27.
With respect to Claim 9, and the limitation “the first semiconductor structure comprises a first interconnect layer vertically between the second bonding layer and the array of NAND memory cells; and the processor and the array of SRAM cells are electrically connected to the array of NAND memory cells through the first and second interconnect layers and the first and second bonding contacts”, the 
	With respect to Claim 10, and the limitation “the array of SRAM cells are distributed in a plurality of separate regions in the first semiconductor structure”, the selection of separate regions is a matter of optimization, and obvious as a duplication of parts. See In re Harza, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 21, the combined references suggest the limitation and the limitation “ wherein the peripheral region of the first semiconductor structure also includes a peripheral circuit of the array of NAND memory cells”. See Jin et al, Figure 1, 7 and paragraph 22.
	With respect to Claim 23, the combined references suggest the limitation “the second semiconductor structure further comprises a peripheral circuit of the array of NAND memory cells”. The rearrangement of parts,  would have been prima facie obvious, in the absence of unobvious results. See In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950). Moreover, providing a peripheral array of NAND memory cells would simply be duplication of a known component for its known benefit, and is prima facie obvious to a practitioner in the art. See In re Harza, 124 USPQ 378 (CCPA 1960). See also Jin et al Figure 2, 7; and paragraph 27.
	With respect to Claim 24, the combined references suggest “the peripheral circuit is above or below the array of NAND memory cells”. The rearrangement of parts,  would have been prima facie obvious, in the absence of unobvious results. See In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950). Moreover, providing a peripheral array of NAND memory cells would simply be duplication of a known component for its known benefit, and is prima facie obvious to a practitioner in the art. See In re Harza, 124 USPQ 378 (CCPA 1960). See also Jin et al Figure 2, 7; and paragraph 27.

	With respect to Claim 26, and the limitation “the first bonding layer above the second bonding layer; the processor above the first bonding layer, the array of SRAM cells above the first bonding layer and outside of the processor; and a semiconductor layer above and in contact with the processor and the array of SRAM cells”, see Figures 2 and 5 of Thei et al as referenced above with respect to Claim 1.The combined references suggest SRAM cells in central and peripheral portions.
	With respect to Claim 27, and the limitation “comprising a pad-out interconnect layer above the semiconductor layer”, see Thei et al Figure 5, 158 and paragraphs 30-32.
	With  respect to Claim 28, Claim 28 is rejected for the reasons as discussed in Claims 1-3 and 5-6.  Moreover, Thei et al disclose a first bonding layer (Figures 2 and 5, 132b) and a plurality of first bonding contacts (Figures 2 and 5, 134); an interconnect layer (Figures 2 and 5, 162b) and a bonding interface between the first bonding layer and the second bonding layer (Figure 2 and 5, 132a and 132b). See Figures 2 and 5 of Thei and corresponding text.
With respect to Claim 29, the combined references suggest “the first semiconductor structure includes a peripheral region that comprises the array of SRAM cells and a peripheral circuit of the array of NAND memory cells”. See Figures 1, elements 1, 2 and 7 and paragraph 22 of Jin et al.





Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thei et al (US 2019/036079) in view of Lin et al (US 2021/0143124), and in further view of  Van Antwerpen et al (US 2018/0137294) and Jin et al (CN 102158679), (a translation, and a copy of the original text to reference the figures are provided) as applied to claims1-10, 21 and 23-29  above, and further in view of Kumar et al (US 2020/0135266).
  	Thei et al, Lin et al, Van Antwerpen et al and Jin et al are relied upon as discussed above. 
	However, none of the references disclose the peripheral circuit comprises a word line driver.
	Kumar et al also pertains to semiconductor devices comprising memory, and discloses word line drivers are found in SRAMs. See Figure 1 and corresponding text, and paragraph 22.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to place the  world line drivers in SRAM cells in the device of Thei et al ,  Lin et al, Van Antwerpen et al and Jin et al, as Kumar et al discloses word line drivers are a known component of SRAM cells.  The use of a known component in a known location would have prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 22, Kumar et al disclose the peripheral circuit comprises a word line driver or a page buffer. See Figure 1 and corresponding text, and paragraph 22.
	With respect to Claim 30, Kumar et al disclose the peripheral circuit comprises a word line driver or a page buffer. See Figure 1 and corresponding text, and paragraph 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







AGG
November 9, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812